DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 8/2/21, amended claim(s) 8, 11-14, 19-20, and 22-23, and canceled claim(s) 9, 15, 18, and 21 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 8 is objected to because of the following informalities: “the wires transmitter” (line 18) appears that it should be “the wireless transmitter.”
Claim 11 is objected to because of the following informalities: “powers source” (line 1) appears that it should be “power source.”
Claim 13 is objected to because of the following informalities: “wherein the electronic temperature sensor measures a first intermittently, periodically using specified time intervals, or substantially continuously” (lines 1-4) appears that it should be “wherein the electronic temperature sensor measures intermittently, periodically using specified time intervals, or substantially continuously.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, the claim language “a post … comprising an electronic temperature sensor,” and “wherein the electronic temperature sensor is electrically connected to the wireless transmitter via the post” is ambiguous.  It is unclear how the electronic temperature sensor is electrically connected to the wireless transmitter via the post when the electronic temperature sensor is the post, especially when the specification shows that the post and electronic temperature sensor are both referred to as element “103.”  That is, it appears that the scope of the claim is that the electronic temperature sensor is connected to the wireless transmitter via itself.  The claim is examined as meaning that the electronic temperature sensor is electrically connected to the wireless transmitter.
For claim 8, the claim term “having” (line 16) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 
For claim 12, the claim language “wherein the power source harvests energy from radio waves, Wi-Fi signals, or other signals” is ambiguous.  Claim 12 is an apparatus-type claim, however this claim language is a method step.  The claim is examined as meaning that the power source is configured to harvest energy from radio waves, Wi-Fi signals, or other signals.
For claim 13, the claim language “wherein the electronic temperature sensor measures a first intermittently, periodically using specified time intervals, or substantially continuously” is ambiguous.  Claim 13 is an apparatus-type claim, however this claim language is a method step.  The claim is examined as meaning that the electronic temperature sensor is configured to measure a first intermittently, periodically using specified time intervals, or substantially continuously.
For claim 14, the claim language “a post … comprising an electronic temperature sensor,” and “wherein the electronic temperature sensor is electrically connected to the wireless transmitter via the post” is ambiguous.  It is unclear how the electronic temperature sensor is electrically connected to the wireless transmitter via the post when the electronic temperature sensor is the post, especially when the specification shows that the post and electronic temperature sensor are both referred to as element “103.”  That is, it appears that the scope of the claim is that the electronic temperature sensor is connected to the wireless transmitter via itself.  The claim is examined as meaning that the electronic temperature sensor is electrically connected to the wireless transmitter.
For claim 14, the claim term “having” (line 16) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 
For claim 19, the claim language “wherein the power source harvests energy from radio waves, Wi-Fi signals, or other signals” is ambiguous.  Claim 19 is an apparatus-type claim, however this claim language is a method step.  The claim is examined as meaning that the power source is configured to harvest energy from radio waves, Wi-Fi signals, or other signals.
For claim 20, the claim language “wherein the electronic temperature sensor measures a temperature intermittently, periodically using specified time intervals, or substantially continuously” is ambiguous.  Claim 20 is an apparatus-type claim, however this claim language is a method step.  The claim is examined as meaning that the electronic temperature sensor is configured to measure a first intermittently, periodically using specified time intervals, or substantially continuously.
Dependent claim(s) 10-13, 16-17, 19-20, and 22-23 fail to cure the ambiguity of independent claim(s) 8 and 14, thus claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,862,550 to Cook in view of U.S. Patent No. 4,271,457 to Martin.
For claim 8, Cook discloses an earring (Fig. 2) configured for (Examiner’s Note: functional language, i.e., capable of) being inserted into and worn in an artificially-created ear tissue cavity in ear tissue bounded by a first hole in the tissue and a second hole in the tissue opposite the first hole (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the earring comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created ear tissue cavity (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) perform temperature measurements when the earring is inserted into the ear tissue cavity (col. 10, lines 48-52);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a power source (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to at least one of the wireless transmitter and the electronic temperature sensor when coupled to the post (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the electronic temperature sensor is electrically connected to the wireless transmitter via the post (as can be seen in Fig. 2), and the wireless transmitter is configured to wirelessly transmit results of the temperature measurements performed by the electronic temperature sensor (col. 12, lines 40-49).
Cook does not expressly disclose that the tag is a stud, and that the power source has an aperture sized and shaped to removably receive a post for securing the device to the person, the power 
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41), and that a power source (57/61) (Figs. 8-11) (col. 3, line 55 – col. 4, line 13) has an aperture (unlabeled, but as can be seen in Figs. 8-10) sized and shaped to removably receive the post (i.e., 62) (Figs. 8-10) for securing the device to the person (as can be seen in Figs. 8-9), the power source being electrically disconnected from electronic components when decoupled from the post (col. 3, line 55 – col. 4, line 13, when the battery is taken off the post, the circuit is broken where around where elements 62/64 are located in the circuit).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud, and that the power source has an aperture sized and shaped to removably receive a post for securing the device to the person, the power source being (b) electrically disconnected from the wireless transmitter and the temperature sensor when decoupled from the post, in view of the teachings of Martin, for the obvious advantage of power down the device at the same time when it is removed from the ear, so that energy is conserved when the device is not in use.  Additionally, changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 10, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the ear tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 11, Cook further discloses wherein the power source comprises at least one battery (col. 12, lines 23-25).
For claim 12, Cook further discloses wherein the power source harvests energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 13, Cook further discloses wherein the electronic temperature sensor measures a first intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 14, Cook discloses a device (Fig. 2) configured for (Examiner’s Note: functional language, i.e., capable of) being inserted into and worn in an artificially-created tissue cavity in a person’s body tissue (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the device comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created tissue cavity formed in the person’s body (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) perform temperature measurements when the device is inserted into the body tissue cavity (col. 10, lines 48-52);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a power source (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to at least one of the wireless transmitter and the electronic temperature sensor when coupled to the post (col. 12, lines 50-52 and/or col. 13, lines 5-8);
wherein the power source is configured to supply power to at least one of the wireless transmitter and the electronic temperature sensor via the post when the device is being worn by the person (as can be seen in Fig. 2) (col. 12, lines 50-52 and/or col. 13, lines 5-8); and

Cook does not expressly disclose that the tag is a stud, and that the power source has an aperture sized and shaped to removably receive a post for securing the device to the person, the power source being (b) electrically disconnected from the wireless transmitter and the temperature sensor when decoupled from the post.
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41), and that a power source (57/61) (Figs. 8-11) (col. 3, line 55 – col. 4, line 13) has an aperture (unlabeled, but as can be seen in Figs. 8-10) sized and shaped to removably receive the post (i.e., 62) (Figs. 8-10) for securing the device to the person (as can be seen in Figs. 8-9), the power source being electrically disconnected from electronic components when decoupled from the post (col. 3, line 55 – col. 4, line 13, when the battery is taken off the post, the circuit is broken where around where elements 62/64 are located in the circuit).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud, and that the power source has an aperture sized and shaped to removably receive a post for securing the device to the person, the power source being (b) electrically disconnected from the wireless transmitter and the temperature sensor when decoupled from the post, in view of the teachings of Martin, for the obvious advantage of power down the device at the same time when it is removed from the ear, so that energy is conserved when the device is not in use.  Additionally, changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 16, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the 
For claim 17, Cook further discloses wherein the device further comprises a closure (15) (Fig. 2).
For claim 19, Cook further discloses wherein the power source harvests energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 20, Cook further discloses wherein the electronic temperature sensor measures a temperature intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 22, Cook further discloses an insulating component (15) (Fig. 2) removable disposed on the post (as can be seen in Fig. 2) (col. 10, lines 31-37) and configured to (Examiner’s Note: functional language, i.e., capable of) facilitate control of temperature within the aperture formed in the body of the individual (col. 10, lines 31-37).
For claim 23, Cook further discloses an insulating component (15) (Fig. 2) comprising an aperture sized and shaped to removably received the post (as can be seen in Fig. 2), and configured to be retained on the post or stud or the power source when the device is being worn by the individual (col. 10, lines 31-37).
Response to Arguments
Applicant’s arguments have been considered but are moot because a new ground of rejection has been necessitated by Applicant’s amendments made in the response filed 8/2/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791